UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6481


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LLOYD MACK ROYAL, III, a/k/a Blyss, a/k/a B, a/k/a Furious,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:09-cr-00048-TDC-1; 8:19-cv-03359-TDC)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lloyd Mack Royal, III, Appellant Pro Se. Thomas Evans Chandler, Christopher Chen-
Hsin Wang, Appellate Section, Civil Rights Division, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lloyd Mack Royal, III, seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Royal has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Royal’s

motion to appoint counsel, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2